DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/220.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation "a plurality of said vehicles" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation " the number of times " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the number of times" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US20180225962A1, hereinafter Nakamura (listed in applicant submitted IDS and PCT report as D3 reference WO2017/037784) in view of Nishida JP2008077143A, hereinafter Nishida (listed in applicant submitted IDS and PCT report as D1 reference).
Regarding claim 1, Nakamura teaches an information transmission control device (Nakamura: Summary) comprising:
a transceiver to receive current lane segment information including specific information of a lane segment of a lane for a vehicle to travel along (Nakamura: para. [0037] Step S6, following the detection of the upload times in Step S5, the traveling areas in which the vehicles detected in Step S2 (ignition ON vehicles) are present are classified for each vehicle based on the current position of each vehicle detected in Step S4, and the process proceeds to Step S7. Here, “traveling areas” are individual areas obtained by partitioning an area from which the server 10 can receive probe data into a plurality of areas, and are arbitrarily set in advance. These traveling areas are, for example, areas along a specific lane, areas along the up lane of a specific lane, or the like. In addition, traveling areas may be partitioned based on links, intersections, etc., that are set on a lane. Then, the classification of these traveling areas is carried out based on the current position information detected in Step S4 and the traveling area sections that are set in advance)
and a distance thereof from a head position of the lane segment (Nakamura: para. [0027] The trip data are data that are transmitted from each vehicle 30 only once between ignition ON and ignition OFF, and comprise the departure time, the arrival time, the departure position, the arrival position, and the total travel distance. Here, the “departure time” is information indicating the time at which ignition ON was carried out. The “arrival time” is information indicating the time at which ignition OFF was carried out. The “departure position” is information indicating the vehicle position when ignition ON was carried out. The “arrival position” is information indicating the vehicle position when ignition OFF was carried out. The “departure position” and the “arrival position” are indicated by latitude and longitude. The “total travel distance” is information indicating the distance from the position where ignition ON was carried out to the position where ignition OFF was carried out, and is the sum of the “travel distance” in the point sequence data);
a controller to control transmission of probe data by setting a second transmission start position, for transmitting probe data from the vehicle to a server (Nakamura: para. [0026] The point sequence data are data transmitted from each vehicle 30 at set intervals (for example, 30 seconds) from ignition ON to ignition OFF, comprising the data transmission time, the data transmission position, and the travel distance. Here, the “data transmission position” is information indicating the position of the vehicle 30 (position information) when transmitting the data, and is indicated by latitude and longitude. The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted. Para. [0036] In Step S5, following the detection of the current positions of the vehicles in Step S4, the upload times of the vehicles detected in Step S2 (ignition ON vehicles) are detected for each vehicle) and 
on the basis of an offset for changing a first transmission start position being a position to start transmitting the probe data to the server (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”), the transmission interval distance (Nakamura: para. [0026] The point sequence data are data transmitted from each vehicle 30 at set intervals (for example, 30 seconds) from ignition ON to ignition OFF, comprising the data transmission time, the data transmission position, and the travel distance. Here, the “data transmission position” is information indicating the position of the vehicle 30 (position information) when transmitting the data, and is indicated by latitude and longitude. The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted) and the offset being set using the current lane segment information (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”) and history information about probe data transmission from the vehicle to the server (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted); 
a storage to store the history information (Nakamura: para. [0022-0025 & 0030 & 0046] and Fig. 1 probe data management system 1 comprises a server 10 and a database 20. Para. [0046] storing the probe data in a database 20); and
setting circuitry to set the transmission interval (Nakamura: para. [0041-0046] calculate a correction value for reducing the number of probe data received by the reception unit 11 of the server 10 during a predetermined period) distance and the offset using the current lane segment information and the history information stored in the storage (Nakamura: para. [0082 & 0081] an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”),
wherein the controller sets the second transmission start position using the transmission interval (Nakamura: para. [0041-0046] calculate a correction value for reducing the number of probe data received by the reception unit 11 of the server 10 during a predetermined period) and the offset set by the setting circuitry (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”).
It is noted that Nakamura does not explicitly disclose: a controller to control transmission of probe data by setting a second transmission start position, on the basis of a transmission interval distance showing a transmission interval represented in terms of travel distance for transmitting probe data from the vehicle to a server;
setting circuitry to set the transmission interval) distance;
wherein the controller sets the second transmission start position using the transmission interval distance.
transmission interval distance showing a transmission interval represented in terms of travel distance for transmitting probe data from the vehicle to a server; setting circuitry to set the transmission interval) distance; wherein the controller sets the second transmission start position using the transmission interval distance (Nishida: para. [0017] In the probe information collection device according to the present invention as set forth in the invention described above, the determination means relates to the collection related to a communication interval including at least one of a time interval and a mileage interval at which the compatible vehicle transmits the probe information. The condition is determined. Para. [0083 & 0116] The collection condition sending unit 218 sends the collection condition determined by the collection condition determining unit 217 to the probe vehicle 102 via the information transmitting / receiving unit 211. Specifically, for example, the collection condition sending unit 218 uses the setting of the designated area 130, the number of probe information transmitted by the probe vehicle 102, the time interval, the distance interval, and the like as commands according to the collection condition). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Nishida in the device of Nakamura. One of ordinary skill in the art would be motivated to do so for probe information collection device can collect probe information that is transmitted by the probe information transmission device and that meets the collection conditions (Nishida: para. [0028-0030]).
 
Regarding claim 2, Nakamura teaches an information transmission control device (Nakamura: Summary) comprising:
a transceiver to receive current lane segment information including specific information of a lane segment of a lane for a vehicle to travel along (Nakamura: para. [0037] Step S6, following the detection of the upload times in Step S5, the traveling areas in which the vehicles detected in Step S2 (ignition ON vehicles) are present are classified for each vehicle based on the current position of each vehicle detected in Step S4, and the process proceeds to Step S7. Here, “traveling areas” are individual areas obtained by partitioning an area from which the server 10 can receive probe data into a plurality of areas, and are arbitrarily set in advance. These traveling areas are, for example, areas along a specific lane, areas along the up lane of a specific lane, or the like. In addition, traveling areas may be partitioned based on links, intersections, etc., that are set on a lane. Then, the classification of these traveling areas is carried out based on the current position information detected in Step S4 and the traveling area sections that are set in advance) and a distance thereof from a head position of the lane segment; and
(Nakamura: para. [0027] The trip data are data that are transmitted from each vehicle 30 only once between ignition ON and ignition OFF, and comprise the departure time, the arrival time, the departure position, the arrival position, and the total travel distance. Here, the “departure time” is information indicating the time at which ignition ON was carried out. The “arrival time” is information indicating the time at which ignition OFF was carried out. The “departure position” is information indicating the vehicle position when ignition ON was carried out. The “arrival position” is information indicating the vehicle position when ignition OFF was carried out. The “departure position” and the “arrival position” are indicated by latitude and longitude. The “total travel distance” is information indicating the distance from the position where ignition ON was carried out to the position where ignition OFF was carried out, and is the sum of the “travel distance” in the point sequence data) a controller to control transmission of probe data by setting a second transmission start position, on the basis of a transmission interval for transmitting probe data from the vehicle to a server (Nakamura: para. [0026] The point sequence data are data transmitted from each vehicle 30 at set intervals (for example, 30 seconds) from ignition ON to ignition OFF, comprising the data transmission time, the data transmission position, and the travel distance. Here, the “data transmission position” is information indicating the position of the vehicle 30 (position information) when transmitting the data, and is indicated by latitude and longitude. The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted. Para. [0036] In Step S5, following the detection of the current positions of the vehicles in Step S4, the upload times of the vehicles detected in Step S2 (ignition ON vehicles) are detected for each vehicle) and on the basis of an offset for changing a first transmission start position being a position to start transmitting the probe data to the server, (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”) the transmission interval distance (Nakamura: para. [0026] The point sequence data are data transmitted from each vehicle 30 at set intervals (for example, 30 seconds) from ignition ON to ignition OFF, comprising the data transmission time, the data transmission position, and the travel distance. Here, the “data transmission position” is information indicating the position of the vehicle 30 (position information) when transmitting the data, and is indicated by latitude and longitude. The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted) and the offset being set using the current lane segment information and (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”) history information about probe data transmission from the vehicle to the server, (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted) wherein the history information about a plurality of said vehicles is stored in a storage of the server, and (Nakamura: para. [0022-0025 & 0030 & 0046] and Fig. 1 probe data management system 1 comprises a server 10 and a database 20. Para. [0046] storing the probe data in a database 20)
wherein the controller transmits the current lane segment information to the server, 
(Nakamura: para. [0026] The point sequence data are data transmitted from each vehicle 30 at set intervals (for example, 30 seconds) from ignition ON to ignition OFF, comprising the data transmission time, the data transmission position, and the travel distance. Here, the “data transmission position” is information indicating the position of the vehicle 30 (position information) when transmitting the data, and is indicated by latitude and longitude. The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted)
receives from the server the transmission interval (Nakamura: para. [0029 & 0022] probe data management system 1 transmission unit 13 is an external communication mechanism that communicates with the vehicles 30 (A, B, C in FIG. 1) that are present in the predetermined traveling area a specified by the probe data collection controller 12. The correction values of the upload times output from the probe data collection controller 12 are transmitted to the vehicles 30 (A, B, C) within the predetermined traveling area a) and the offset which are set using the current lane segment information and (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”) the history information stored in the server, and (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted)
sets the second transmission start position. (Nakamura  [0028-0029] calculate correction values of the upload times of the probe data in vehicles 30 (A, B, C in FIG. 1) that are present in a predetermined traveling area a (area surrounded by the broken line in FIG. 1). The calculated correction values of the upload times of the probe data are output from the probe data collection controller 12 to the transmission unit 13)
It is noted that Nakamura does not explicitly disclose: a controller to control transmission of probe data by setting a second transmission start position, on the basis of a transmission interval distance showing a transmission interval represented in terms of travel distance for transmitting probe data from the vehicle to a server. 
However, Nishida from the same or similar fields of endeavor teaches the use of: a controller to control transmission of probe data by setting a second transmission start position, on the basis of a transmission interval distance showing a transmission interval represented in terms of travel distance for transmitting probe data from the vehicle to a server.
(Nishida: para. [0017] In the probe information collection device, the determination means relates to the collection related to a communication interval including at least one of a time interval and a mileage interval at which the compatible vehicle transmits the probe information. The condition is determined. Para. [0083 & 0116] The collection condition sending unit 218 sends the collection condition determined by the collection condition determining unit 217 to the probe vehicle 102 via the information transmitting / receiving unit 211. Specifically, for example, the collection condition sending unit 218 uses the setting of the designated area 130, the number of probe information transmitted by the probe vehicle 102, the time interval, the distance interval, and the like as commands according to the collection condition). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Nishida in the device of Nakamura. One of ordinary skill in the art would be motivated to do so for probe information collection device can collect probe information that is transmitted by the probe information transmission device and that meets the collection conditions (Nishida: para. [0028-0030]).

Regarding claim 5, Nakamura teaches an server (Nakamura: Summary) comprising:
communication circuitry to transmit information to and receive information from a vehicle; (Nakamura: para. [0023-0026] The server 10 is a computer that collects probe data from a large number of vehicles, and stores the collected probe data in a database in association with vehicle IDs. This server 10 comprises a reception unit 11, a probe data collection controller 12, and a transmission unit 13, in FIG. 1. [0024] The reception unit 11 receives probe data and ignition signals (including start switch signals) that are transmitted from the large number of vehicles 30, and stores the received probe data in the database 20) a storage to (Nakamura: para. [0022-0025 & 0030 & 0046] and Fig. 1 probe data management system 1 comprises a server 10 and a database 20. Para. [0046] storing the probe data in a database 20)
setting circuitry which uses (Nakamura: para. [0029 & 0022] probe data management system 1 transmission unit 13 is an external communication mechanism that communicates with the vehicles 30 (A, B, C in FIG. 1) that are present in the predetermined traveling area a specified by the probe data collection controller 12. The correction values of the upload times output from the probe data collection controller 12 are transmitted to the vehicles 30 (A, B, C) within the predetermined traveling area a) current lane segment information including specific information of a lane segment of a lane for the vehicle to travel along and (Nakamura: para. [0037] 	In Step S6, following the detection of the upload times in Step S5, the traveling areas in which the vehicles detected in Step S2 (ignition ON vehicles) are present are classified for each vehicle based on the current position of each vehicle detected in Step S4, and the process proceeds to Step S7. Here, “traveling areas” are individual areas obtained by partitioning an area from which the server 10 can receive probe data into a plurality of areas, and are arbitrarily set in advance. These traveling areas are, for example, areas along a specific lane, areas along the up lane of a specific lane, or the like. In addition, traveling areas may be partitioned based on links, intersections, etc., that are set on a lane. Then, the classification of these traveling areas is carried out based on the current position information detected in Step S4 and the traveling area sections that are set in advance) a distance thereof from a head position of the lane segment and (Nakamura: para. [0027] The trip data are data that are transmitted from each vehicle 30 only once between ignition ON and ignition OFF, and comprise the departure time, the arrival time, the departure position, the arrival position, and the total travel distance. Here, the “departure time” is information indicating the time at which ignition ON was carried out. The “arrival time” is information indicating the time at which ignition OFF was carried out. The “departure position” is information indicating the vehicle position when ignition ON was carried out. The “arrival position” is information indicating the vehicle position when ignition OFF was carried out. The “departure position” and the “arrival position” are indicated by latitude and longitude. The “total travel distance” is information indicating the distance from the position where ignition ON was carried out to the position where ignition OFF was carried out, and is the sum of the “travel distance” in the point sequence data) uses history information about the vehicle's having transmitted probe data to the server, (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted) to set a transmission interval and (Nakamura: para. [0029 & 0022] probe data management system 1 transmission unit 13 is an external communication mechanism that communicates with the vehicles 30 (A, B, C in FIG. 1) that are present in the predetermined traveling area a specified by the probe data collection controller 12. The correction values of the upload times output from the probe data collection controller 12 are transmitted to the vehicles 30 (A, B, C) within the predetermined traveling area a) an offset for changing a first transmission start position being a position to start transmitting probe data to the server, and (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”) then transmit the transmission interval distance and (Nakamura: para. [0029 & 0022] probe data management system 1 transmission unit 13 is an external communication mechanism that communicates with the vehicles 30 (A, B, C in FIG. 1) that are present in the predetermined traveling area a specified by the probe data collection controller 12. The correction values of the upload times output from the probe data collection controller 12 are transmitted to the vehicles 30 (A, B, C) within the predetermined traveling area a) the offset to the vehicle; and (Nakamura: para. [0082 & 0081] an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”)
a controller to make the storage store, in association with the current lane segment information, the probe data transmitted from the vehicle at a second transmission start position set on the basis of the transmission interval distance  (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted) and the offset. (Nakamura: para. [0082 & 0081] an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”)
It is noted that Nakamura does not explicitly disclose: a transmission interval distance showing the probe-data's transmission interval represented in terms of travel distance. 
However, Nishida from the same or similar fields of endeavor teaches the use of: a transmission interval distance showing the probe-data's transmission interval represented in terms of travel distance.
(Nishida: para. [0017] In the probe information collection device, the determination means relates to the collection related to a communication interval including at least one of a time interval and a mileage interval at which the compatible vehicle transmits the probe information. The condition is determined. Para. [0083 & 0116] The collection condition sending unit 218 sends the collection condition determined by the collection condition determining unit 217 to the probe vehicle 102 via the information transmitting / receiving unit 211. Specifically, for example, the collection condition sending unit 218 uses the setting of the designated area 130, the number of probe information transmitted by the probe vehicle 102, the time interval, the distance interval, and the like as commands according to the collection condition). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Nishida in the device of Nakamura. One of ordinary skill in the art would be motivated to do so for probe information collection device can collect probe information that is transmitted by the probe information transmission device and that meets the collection conditions (Nishida: para. [0028-0030]).

Regarding claim 6, Nakamura teaches an information transmission control system (Nakamura: Summary) comprising:
a transceiver to receive current lane segment information including specific information of a lane segment for a vehicle to travel along (Nakamura: para. [0037] 	In Step S6, following the detection of the upload times in Step S5, the traveling areas in which the vehicles detected in Step S2 (ignition ON vehicles) are present are classified for each vehicle based on the current position of each vehicle detected in Step S4, and the process proceeds to Step S7. Here, “traveling areas” are individual areas obtained by partitioning an area from which the server 10 can receive probe data into a plurality of areas, and are arbitrarily set in advance. These traveling areas are, for example, areas along a specific lane, areas along the up lane of a specific lane, or the like. In addition, traveling areas may be partitioned based on links, intersections, etc., that are set on a lane. Then, the classification of these traveling areas is carried out based on the current position information detected in Step S4 and the traveling area sections that are set in advance) and a distance thereof from a head position of the lane segment; (Nakamura: para. [0027] The trip data are data that are transmitted from each vehicle 30 only once between ignition ON and ignition OFF, and comprise the departure time, the arrival time, the departure position, the arrival position, and the total travel distance. Here, the “departure time” is information indicating the time at which ignition ON was carried out. The “arrival time” is information indicating the time at which ignition OFF was carried out. The “departure position” is information indicating the vehicle position when ignition ON was carried out. The “arrival position” is information indicating the vehicle position when ignition OFF was carried out. The “departure position” and the “arrival position” are indicated by latitude and longitude. The “total travel distance” is information indicating the distance from the position where ignition ON was carried out to the position where ignition OFF was carried out, and is the sum of the “travel distance” in the point sequence data)
a storage to store information about probe data transmission history; (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted)
setting circuitry which uses the current lane segment information (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”) and the (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted) to set a transmission interval, and (Nakamura: para. [0026] The point sequence data are data transmitted from each vehicle 30 at set intervals (for example, 30 seconds) from ignition ON to ignition OFF, comprising the data transmission time, the data transmission position, and the travel distance. Here, the “data transmission position” is information indicating the position of the vehicle 30 (position information) when transmitting the data, and is indicated by latitude and longitude. The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted. Para. [0036] In Step S5, following the detection of the current positions of the vehicles in Step S4, the upload times of the vehicles detected in Step S2 (ignition ON vehicles) are detected for each vehicle) an offset for changing a first transmission start position being a position to start transmitting probe data to a server; and (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”)
a controller to control transmission of the probe data to the server after setting a second transmission start position using the set transmission interval distance (Nakamura: para. [0041-0046] calculate a correction value for reducing the number of probe data received by the reception unit 11 of the server 10 during a predetermined period) and the set offset. (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”)
It is noted that Nakamura does not explicitly disclose: a transmission interval distance showing the probe data's transmission interval represented in terms of travel distance. 
However, Nishida from the same or similar fields of endeavor teaches the use of: a transmission interval distance showing the probe data's transmission interval represented in terms of travel distance.
(Nishida: para. [0017] In the probe information collection device, the determination means relates to the collection related to a communication interval including at least one of a time interval and a mileage interval at which the compatible vehicle transmits the probe information. The condition is determined. Para. [0083 & 0116] The collection condition sending unit 218 sends the collection condition determined by the collection condition determining unit 217 to the probe vehicle 102 via the information transmitting / receiving unit 211. Specifically, for example, the collection condition sending unit 218 uses the setting of the designated area 130, the number of probe information transmitted by the probe vehicle 102, the time interval, the distance interval, and the like as commands according to the collection condition). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Nishida in the device of Nakamura. One of ordinary skill in the art would be motivated to do so for probe information collection device can collect probe information that is transmitted by the probe information transmission device and that meets the collection conditions (Nishida: para. [0028-0030]).

Regarding claim 7, Nakamura teaches an information transmission control system (Nakamura: Summary) comprising:
a server; and (Nakamura: para. [0022-0025 & 0030 & 0046] and Fig. 1 probe data management system 1 comprises a server 10 and a database 20)
an information transmission control device including a transceiver to receive current lane segment information including specific information of a lane segment of a lane for a vehicle to travel along (Nakamura: para. [0037] Step S6, following the detection of the upload times in Step S5, the traveling areas in which the vehicles detected in Step S2 (ignition ON vehicles) are present are classified for each vehicle based on the current position of each vehicle detected in Step S4, and the process proceeds to Step S7. Here, “traveling areas” are individual areas obtained by partitioning an area from which the server 10 can receive probe data into a plurality of areas, and are arbitrarily set in advance. These traveling areas are, for example, areas along a specific lane, areas along the up lane of a specific lane, or the like. In addition, traveling areas may be partitioned based on links, intersections, etc., that are set on a lane. Then, the classification of these traveling areas is carried out based on the current position information detected in Step S4 and the traveling area sections that are set in advance)
and a distance thereof from a head position of the lane segment, (Nakamura: para. [0027] The trip data are data that are transmitted from each vehicle 30 only once between ignition ON and ignition OFF, and comprise the departure time, the arrival time, the departure position, the arrival position, and the total travel distance. Here, the “departure time” is information indicating the time at which ignition ON was carried out. The “arrival time” is information indicating the time at which ignition OFF was carried out. The “departure position” is information indicating the vehicle position when ignition ON was carried out. The “arrival position” is information indicating the vehicle position when ignition OFF was carried out. The “departure position” and the “arrival position” are indicated by latitude and longitude. The “total travel distance” is information indicating the distance from the position where ignition ON was carried out to the position where ignition OFF was carried out, and is the sum of the “travel distance” in the point sequence data),
setting circuitry which uses the current lane segment information and (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”) the history information, (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted) to set a transmission interval (Nakamura: para. [0041-0046] calculate a correction value for reducing the number of probe data received by the reception unit 11 of the server 10 during a predetermined period) and an offset for changing a first transmission start position being a position to start transmitting probe data to the server, and (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”)
a first controller to control transmission of the probe data to the server after setting a second transmission start position using the set transmission interval distance and the set offset, (Nakamura: para. [0041-0046] calculate a correction value for reducing the number of probe data received by the reception unit 11 of the server 10 during a predetermined period. para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”)
the server including
(Nakamura: para. [0023-0026] The server 10 is a computer that collects probe data from a large number of vehicles, and stores the collected probe data in a database in association with vehicle IDs. This server 10 comprises a reception unit 11, a probe data collection controller 12, and a transmission unit 13, in FIG. 1. [0024] The reception unit 11 receives probe data and ignition signals (including start switch signals) that are transmitted from the large number of vehicles 30, and stores the received probe data in the database 20)
a second storage to store the probe data transmitted from the vehicle in association with a lane segment at which the probe data is transmitted, and (Nakamura: para. [0022-0025 & 0030 & 0046] and Fig. 1 probe data management system 1 comprises a server 10 and a database 20. Para. [0046] storing the probe data in a database 20)
a second controller to make the second storage store the probe data transmitted from the vehicle in association with the current lane segment information. (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted)
It is noted that Nakamura does not explicitly disclose: 
a first storage to store information about probe data transmission history,
a transmission interval distance showing the probe data's transmission interval represented in terms of travel distance. 
However, Nishida from the same or similar fields of endeavor teaches the use of:
a first storage to store information about probe data transmission history,
(Nishida: para. [0094] The probe on-vehicle device 230 includes a probe information storage unit 232, which accumulates probe information output from the vehicle information output unit 231 and the position information detection unit 233. The accumulated probe information may be transmitted to the probe information collection center 100 via a portable transmission / reception unit 234 para. [0096])
 a transmission interval distance showing the probe data's transmission interval represented in terms of travel distance.
(Nishida: para. [0017] In the probe information collection device, the determination means relates to the collection related to a communication interval including at least one of a time interval and a mileage interval at which the compatible vehicle transmits the probe information. The condition is determined. Para. [0083 & 0116] The collection condition sending unit 218 sends the collection condition determined by the collection condition determining unit 217 to the probe vehicle 102 via the information transmitting / receiving unit 211. Specifically, for example, the collection condition sending unit 218 uses the setting of the designated area 130, the number of probe information transmitted by the probe vehicle 102, the time interval, the distance interval, and the like as commands according to the collection condition). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Nishida in the device of Nakamura. One of ordinary skill in the art would be motivated to do so for probe information collection device can collect probe (Nishida: para. [0028-0030]).

Regarding claim 8, Nakamura teaches an information transmission control system (Nakamura: Summary) comprising:
a server; and (Nakamura: para. [0022-0025 & 0030 & 0046] and Fig. 1 probe data management system 1 comprises a server 10 and a database 20) 
an information transmission control device including a transceiver to receive current lane segment information including specific information of a lane segment of a lane for a vehicle to travel along (Nakamura: para. [0037] In Step S6, following the detection of the upload times in Step S5, the traveling areas in which the vehicles detected in Step S2 (ignition ON vehicles) are present are classified for each vehicle based on the current position of each vehicle detected in Step S4, and the process proceeds to Step S7. Here, “traveling areas” are individual areas obtained by partitioning an area from which the server 10 can receive probe data into a plurality of areas, and are arbitrarily set in advance. These traveling areas are, for example, areas along a specific lane, areas along the up lane of a specific lane, or the like. In addition, traveling areas may be partitioned based on links, intersections, etc., that are set on a lane. Then, the classification of these traveling areas is carried out based on the current position information detected in Step S4 and the traveling area sections that are set in advance) and a distance thereof from a head position of the lane segment, and (Nakamura: para. [0027] The trip data are data that are transmitted from each vehicle 30 only once between ignition ON and ignition OFF, and comprise the departure time, the arrival time, the departure position, the arrival position, and the total travel distance. Here, the “departure time” is information indicating the time at which ignition ON was carried out. The “arrival time” is information indicating the time at which ignition OFF was carried out. The “departure position” is information indicating the vehicle position when ignition ON was carried out. The “arrival position” is information indicating the vehicle position when ignition OFF was carried out. The “departure position” and the “arrival position” are indicated by latitude and longitude. The “total travel distance” is information indicating the distance from the position where ignition ON was carried out to the position where ignition OFF was carried out, and is the sum of the “travel distance” in the point sequence data)
a first controller to control transmission of the current lane segment information to the server, (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”) and to control transmission of the probe data to the server after setting a second transmission start position using a transmission interval for transmitting probe data, (Nakamura: para. [0041-0046] calculate a correction value for reducing the number of probe data received by the reception unit 11 of the server 10 during a predetermined period) and using an offset received from the server for changing a first (Nakamura: para. [0041-0046] calculate a correction value for reducing the number of probe data received by the reception unit 11 of the server 10 during a predetermined period. para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”)
the server including
communication circuitry to transmit information to and receive information from the vehicle, (Nakamura: para. [0023-0026] The server 10 is a computer that collects probe data from a large number of vehicles, and stores the collected probe data in a database in association with vehicle IDs. This server 10 comprises a reception unit 11, a probe data collection controller 12, and a transmission unit 13, in FIG. 1. [0024] The reception unit 11 receives probe data and ignition signals (including start switch signals) that are transmitted from the large number of vehicles 30, and stores the received probe data in the database 20)
a storage to store the probe data transmitted from the vehicle in association with the lane segment at which the probe data is transmitted and history information about the probe data transmission, (Nakamura: para. [0022-0025 & 0030 & 0046] and Fig. 1 probe data management system 1 comprises a server 10 and a database 20. Para. [0046] storing the probe data in a database 20)
(Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”) and the history information received therefrom, (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted) the transmission interval distance (Nakamura: para. [0026] The point sequence data are data transmitted from each vehicle 30 at set intervals (for example, 30 seconds) from ignition ON to ignition OFF, comprising the data transmission time, the data transmission position, and the travel distance. Here, the “data transmission position” is information indicating the position of the vehicle 30 (position information) when transmitting the data, and is indicated by latitude and longitude. The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted. Para. [0036] In Step S5, following the detection of the current positions of the vehicles in Step S4, the upload times of the vehicles detected in Step S2 (ignition ON vehicles) are detected for each vehicle) and the offset and (Nakamura: para. [0082 & 0081] With respect to the above, an “equalization correction” is executed to offset the upload times of the vehicles A, B such that the reception intervals of the probe data in the server 10 become uniform. That is, a correction value of 12 seconds to be added for correction is calculated such that the upload times of vehicle A are maintained at “00 seconds and 30 seconds every minute,”) to transmit the set transmission interval distance and the set offset to the vehicle, and (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted)
a second controller to make the storage store the probe data transmitted from the vehicle in association with the current lane segment information. (Nakamura  [0026 & 0023-0025] The “travel distance” is information indicating the distance from the position where the previous data were transmitted to the position where the current data were transmitted)
It is noted that Nakamura does not explicitly disclose: a transmission interval distance received from the server showing a transmission interval represented in terms of travel distance. 
However, Nishida from the same or similar fields of endeavor teaches the use of: a transmission interval distance received from the server showing a transmission interval represented in terms of travel distance.
(Nishida: para. [0017] In the probe information collection device, the determination means relates to the collection related to a communication interval including at least one of a time interval and a mileage interval at which the compatible vehicle transmits the probe information. The condition is determined. Para. [0083 & 0116] The collection condition sending unit 218 sends the collection condition determined by the collection condition determining unit 217 to the probe vehicle 102 via the information transmitting / receiving unit 211. Specifically, for example, the collection condition sending unit 218 uses the setting of the designated area 130, the number of probe information transmitted by the probe vehicle 102, the time interval, the distance interval, and the like as commands according to the collection condition). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Nishida in the device of Nakamura. One of ordinary skill in the art would be motivated to do so for probe information collection device can collect probe information that is transmitted by the probe information transmission device and that meets the collection conditions (Nishida: para. [0028-0030]).

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO892
Purdurs US10068470 teaches determining an average traffic speed may include retrieving probe data from a plurality of navigation devices, each navigation device traveling over at least a portion of a defined path segment for at least a portion of a 
Nagase et al. US20070150185 teaches the information acquired from each probe vehicle at predetermined distance intervals or at predetermined time intervals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468